Name: Council Regulation (EEC) No 2968/83 of 19 October 1983 introducing a common measure for the acceleration of collective irrigation operations in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 10 . 83 Official Journal of the European Communities No L 293/5 COUNCIL REGULATION (EEC) No 2968/83 of 19 October 1983 introducing a common measure for the acceleration of collective irrigation operations in Greece THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas, on 24 March 1983 , the Commission sent the Council proposals concerning inter alia the future structural development of agriculture in Greece ; Whereas effective implementation of common measures for the improvement of agricultural struc ­ tures in Greece, already approved by the Council or to be approved in the future, entails an immediate effort to improve the particularly unbalanced water supply situation in that Member State ; Whereas the development of irrigation in Greece is therefore of particular interest to the Community ; whereas the measures associated therewith conse ­ quently constitute a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 3509/80 (4), Article 3 1 . The special irrigation programmes referred to in Article 2 shall involve collective irrigation operations using existing resources, including the necessary asso ­ ciated drainage. 2. The special programme must : (a) promote improved orientation of production to meet market requirements, and indicate in parti ­ cular the measures to be taken :  to ensure that irrigation of vines for wine making is excluded from the collective irriga ­ tion operations envisaged,  to orient ' production, in particular towards the growing of fodder crops (maize, barley, lucerne, clover, field beans, sorghum, soya, fodder beet, etc.) and stock-raising ; (b) indicate the number of hectares in the irrigation area or areas to be provided with irrigation networks, including associated drainage, and their location ; (c) indicate the plans and schedule for the public works required for the execution of the special programme ; (d) indicate the average cost per hectare of agricultural area referred to in (b) and the estimated total cost of the special programme. Article 4 1 . Applications for aid from the Fund for special programmes must be submitted through the Hellenic Government. 2 . Applications for aid from the Fund must be accompanied by information making it possible to establish that the special programme satisfies the requirements laid down in Article 3 . 3 . The particulars which must be given in the applications and the form in which they must be presented shall be determined in accordance with the procedure laid down in Article 15 of Regulation (EEC) No 1362/78 (5), after the Fund Committee has been consulted on the financial aspects . HAS ADOPTED THIS REGULATION : Article 1 A common measure within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70 is hereby intro ­ duced, to be implemented by the Hellenic Republic, for the purpose of developing irrigation in that Member State . Article 2 The Commission may grant aid for the common measure from the European Agricultural Guidance and Guarantee Fund, Guidance Section , to finance one or more special irrigation programmes . (  ) OJ No C 192, 19 . 7 . 1983 , p. 4 . (2) Opinion delivered on 1 4 October 1 983 (not yet published in the Official Journal). (3) OJ No L 94, 28 . 4 . 1970 , p. 13 . (4) OJ No L 367, 30 . 12 . 1980 , p. 87 . n OJ No L 166, 23 . 6 . 1978 , p. 11 . No L 293/6 Official Journal of the European Communities 25 . 10 . 83 Article 5 1 . Aid from the Fund shall consist of capital grants, paid in lump sum or in instalments . 2 . Aid from the Fund shall cover 50 % of the cost of implementing the public works for water supply which have not yet started, within the limits of the cost incurred per hectare irrigated up to a maximum of 5 000 ECU. 3 . The Commission shall , after consulting the Fund Committee on the financial aspects , decide upon aid from the Fund in accordance with the procedure laid down in Article 15 of Regulation (EEC) No 1362/78 . 4 . The Hellenic Government and the public autho ­ rity responsible for implementation of the special programme shall be notified of the Commission 's decision . Article 6 1 . The duration of the common measure shall be limited to one year with effect from 1 January 1984. 2 . The estimated cost of the common measure to the Fund shall be 8 million ECU. Article 7 1 . Advances may be granted by the Fund on the basis of the quantity of the public works referred to in Article 3 (2) (c) to be carried out under a special programme in one year . 2 . The advances may not exceed 80 % of the Community contribution to the estimated cost of an annual quantity of the public works referred to in paragraph 1 . 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70. Article 8 The provisions of Articles 13 and 14 of Regulation (EEC) No 1362/78 shall apply in a corresponding manner to this common measure. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1983 . For the Council The President C. SIMITIS